—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated October 3, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The infant plaintiff sustained injuries when, in the course of playing soccer during recess, she was struck in the eye with a ball that ricocheted off another student player.
Contrary to the plaintiffs’ contention, the alleged inadequate supervision by the defendant’s employee was not a proximate cause of the infant plaintiff’s injuries. Rather, the injuries were the result of a spontaneous and unforeseeable act committed by a fellow student (see Sangineto v Mamaroneck Union Free *436School Dist., 282 AD2d 596 [2001]; Organ v Yorktown Cent. School Dist., 269 AD2d 374 [2000]).
The plaintiffs’ remaining contention is without merit. Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.